PER CURIAM
In this action for a constructive trust and an accounting, plaintiff contends that the trial court erred in granting defendants’ motion to dismiss the claims on the ground that they are barred by the Statute of Limitations. In the trial court, plaintiff filed no written response to the motion and did not appear at the hearing. On appeal she argues that the Statute of Limitations is inapplicable to her claims. We decline to consider the argument, because it was not raised in the trial court.
Affirmed.